Citation Nr: 0943681	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  08-12 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether an overpayment of VA improved pension benefits in the 
amount of $6,962.00 was properly created.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri that the Veteran had received an 
overpayment of VA improved pension benefits in the calculated 
amount of $6,962.00.  The Veteran subsequently perfected an 
appeal as to the validity of that debt.  

In April 2007, the Veteran submitted a written statement in 
which he indicated that he was "writing in disagreement 
towards [VA's] decision that [he] was overpaid and now owe 
[sic] back $6,962.00 to the VA."  In addition to disagreeing 
with the creation of this debt, the Veteran indicated that he 
resides in a residential care facility and that his entire 
monthly VA benefit pays for the rent at this facility.  Thus, 
it was his assertion that he would become homeless if his VA 
benefit was withheld for this overpayment.  Finally, he asked 
that the VA "take into consideration my hardships regarding 
finances and living situation and need for continued 
assistance."  

The Board is of the opinion that the Veteran's April 2007 
written statement can reasonably be interpreted as a timely 
request for waiver of indebtedness.  Since there is no 
indication that the Veteran's request for a waiver has yet 
been considered, the Board REFERS this issue to the Committee 
on Waivers and Compromises.  


FINDINGS OF FACT

1.  For the period from January 1, 2003, through December 31, 
2005, the Veteran was paid VA improved pension benefits which 
were calculated on the basis of a reported income of $0.00 
(zero) dollars.  

2.  For the period from January 1, 2003, through December 31, 
2005, the Veteran received wages from Christian County 
Enterprises, Inc.  


CONCLUSION OF LAW

The overpayment of VA improved pension benefits in the amount 
of $6,962.00 was properly created.  38 U.S.C.A. §§ 501, 1503, 
1521 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases involving overpayment 
of indebtedness.  See Barger v. Principi, 16 Vet. App. 132, 
138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).  
Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the Veteran has had a fair opportunity 
to present arguments and evidence in support of his challenge 
to the validity of the overpayment.  In short, the Board 
concludes from its review that the requirements for the fair 
development of the appeal have been met in this case.

The Veteran has challenged the validity of the creation of 
the overpayment of VA improved pension benefits in the 
calculated amount of $6,962.00.  Pertinent to this appeal, 
the Veteran does not dispute the amount of the overpayment; 
rather, he disputes the circumstances that led to the 
creation of the overpayment.  Specifically, he asserts that 
the income earned at Christian County Enterprises Inc. for 
the period from January 1, 2003, through December 31, 2005, 
was part of a sheltered workshop rather than a competitive 
job and that the wages went towards paying a fee associated 
with a required "MOSAP class."  See Notice of Disagreement 
received April 2, 2007.  Therefore, while he does not dispute 
earning this income, he does not believe that it should be 
used in calculating his VA improved pension benefits.  See 
id.  

A veteran who meets wartime service requirements and who is 
permanently and totally disabled due to disability not the 
result of willful misconduct is entitled to a rate of pension 
set by law (known as the maximum annual pension rate), 
reduced by the amount of his countable income.  38 U.S.C.A. § 
1521 (West 2002); 38 C.F.R. § 3.23 (2009).  Countable income 
consists of payments of any kind from any source received 
during a 12-month annualization period (e.g., a year), unless 
specifically excluded.  38 C.F.R. § 3.271 (2009).  Wages 
earned as part of a sheltered workshop are not a type of 
payment which are specifically excluded by the VA in the 
calculation of VA improved pension benefits.  See 38 C.F.R. 
§ 3.272 (2009).

The Board is sympathetic to the Veteran's situation.  
However, the VA had notified him on two previous occasions 
that his improved pension award was income-dependent and that 
he was required to notify the VA immediately if income was 
received from any source not previously identified.  See VA 
Form 21-8768 sent on August 26, 2003 (as attachment to award 
letter); Amended Pension Award Letter dated September 2, 
2003.  Furthermore, the Veteran does not dispute that he 
received income for the period from January 1, 2003, through 
December 31, 2005, from Christian County Enterprises Inc., 
nor does he dispute the amount received.  Under these 
circumstances, the Board concludes that there is no 
interpretation of the facts of this case which will support a 
legal basis for favorable action with regard to his claim.  
Accordingly, the overpayment of $6,962.00 was properly 
created.  In light of the evidence, the application of the 
principle of reasonable doubt is not appropriate in this 
case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The overpayment of VA improved pension benefits in the amount 
of $6,962.00 was properly created and the appeal is denied.



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


